—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered June 1, 2001, convicting him of criminal contempt in the first degree and menacing in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the People’s contention, the defendant’s claim that he satisfied his obligations under his plea agreement and therefore was entitled to dismissal of the felony charge of criminal contempt in the first degree is preserved for appellate review. However, the defendant’s contention is without merit. The defendant did not successfully complete an alcohol treatment program as required by the plea agreement (see People v Rooney, 299 AD2d 565 [2002]; People v Owens, 294 AD2d 603 [2002]). Consequently, the Supreme Court properly declined to dismiss the felony charge. Prudenti, P.J., Altman, Smith and Adams, JJ., concur.